Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered. 

Response to Arguments
Applicant's arguments, filed 04/05/2021, have been fully considered but they are not persuasive. 

Regarding Independent claims 1, 13, and 33:
Applicant submitted that the cited references fail to teach “informing a control plane of a change to QoS parameters of an on-going data flow,” as claimed. See Remarks 11-12.
The Examiner notes that the features upon which applicant relies (i.e., informing a control plane of a change to QoS parameters an on-going data flow, as claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Rather, the claims recite “informing, by the RAN node, the control plane of an inability to guarantee the new QoS parameter.” The RAN node does not notify of a change of QoS parameter, rather it notifies a control plane of its inability to support a new QoS parameter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 10-11, 19, 24-27, and 32-33  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations "the new QoS parameter" in line 6, and “the control plane” in line 10. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “the change in the network condition”  in line 5, and “the received change notification” in line 7. There is insufficient antecedent basis for these limitations in the claim. 

Claim 24 recites the limitation “the change in the network condition”  in line 6, and “the received change notification” in line 7. There is insufficient antecedent basis for these limitations in the claim.
Claims 19 and 25-27 depend directly or indirectly from claim 24, thus are indefinite for the same reasons. 
Claim 32 recites the “The method of claim 32” in line 1, and as such depends from itself. A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. 
Claim 33 recites the limitation “the control plane” in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13, 22-23, 30-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faccin et al. (US 20170289046).

(After a mobility manager (MM) context is established between the UE and the AN, the UE transmits a DN session establishment request to the CN. The control plane of the CN defines a QoS policy corresponding to the DN session; [0097]), the method comprising:
on condition that there is a change of a quality of service (QoS) parameter associated with the QoS policy for the on-going data flow (AN 504 may reject the QoS policy for a data session (a new data session or the QoS modification for an existing data session; [0153]), 
determining, by a radio access network (RAN) node, whether the new QoS parameter can be supported (AN 504 may reject the QoS policy for a data session (a new data session or the QoS modification for an existing data session). Typically, if the AN 504 rejects the QoS policy, the AN 504 simply does not provide the QoS. In some cases, this may result in a data session failing to connect; [0153]), 
the new QoS parameter being associated with one of a mean data rate, a maximum data rate, an effective data rate, and a packet delay limit (QoS policy may contain QoS parameters including but not limited to a maximum bit rate for a UE, a maximum uplink bit rate for a specific DN session, a maximum downlink bit rate for a DN session, a guaranteed bit rate (GBR) for a data/PDU session; [0068]);
on condition that the new QoS parameter cannot be supported, informing, by the RAN node, the control plane of an inability to guarantee the new QoS parameter (When the AN 504 rejects the QoS policy, the AN 504 transmits an indication of the QoS policy rejection to the CN 506. CN 506 may simply not enforce the QoS, and a flow between the UE 502 and the CN 506 may be transported as best effort; [0154].
CN includes a control plane mobility management function (CP-MM) and a control plane session management function (CP-SM). CP-SM decides the quality of service ( QoS) (that is, it performs QoS shaping, discussed below) for a UE, for a DN session and/or a data session; [0052-0053]).

Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 1. Furthermore, Faccin discloses that the control plane obtains information being informed by the RAN node (When the AN 504 rejects the QoS policy, the AN 504 transmits an indication of the QoS policy rejection to the CN 506. CN 506 may simply not enforce the QoS, and a flow between the UE 502 and the CN 506 may be transported as best effort; [0154]).

Regarding claim 22, Faccin discloses determining, by the RAN node, whether the change in the QoS parameter has occurred (AN 504 may reject the QoS policy for a data session (a new data session or the QoS modification for an existing data session). Typically, if the AN 504 rejects the QoS policy, the AN 504 simply does not provide the QoS. In some cases, this may result in a data session failing to connect; [0153]).

Regarding claim 23, Faccin discloses wherein the on-going data flow is between an application server and a user equipment (UE) (FIG. 8; [0101]).

Regarding claim 30, the claim is interpreted and rejected for the reasons cited in claim 23.

Regarding claim 31, Faccin discloses receiving, by the control plane, information informed by the RAN node (When the AN 504 rejects the QoS policy, the AN 504 transmits an indication of the QoS policy rejection to the CN 506. CN 506 may simply not enforce the QoS, and a flow between the UE 502 and the CN 506 may be transported as best effort; [0154].
CN includes a control plane mobility management function (CP-MM) and a control plane session management function (CP-SM). CP-SM decides the quality of service ( QoS) (that is, it performs QoS shaping, discussed below) for a UE, for a DN session and/or a data session; [0052-0053]); and
sending, by the control plane, the information to another function (CN 506 may need to negotiate with an application server or the UE 502 regarding the decision (where the negotiation may be just a notification); [0154]).

Regarding claim 32, Faccin discloses wherein the another function is an application server (AS) (FIG. 8, process for a CN 506 to establish a QoS policy responsive to a request from an external application server or application function (AF) 522; [0100]),
the method further comprising:
(CN 506 may detect and authorize data sessions with respect to the application or service to which the data session corresponds. For example, the detection of a data session may be performed by analyzing a packet (e.g., by DPI), or by virtue of an application function (AF) 522 that may request from the CN 506 the transport of a certain type of data flow with a specific QoS; [0124]); and
updating, by the RAN node, the on-going data flow based on the updated transport protocol parameters (Once the data session is detected and authorized, QoS information resulting from the detection may be distributed to the AN 504, the UP-GW 516, and the UE 502. The AN 504 may identify applications or services using configured IP tuple mapping via info/policies. These applications or services may then be dynamically delivered to the AN 504 on a per-UE/per-subscriber basis, in order to enable roaming; [0124]).

Regarding claim 33, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 34, Faccin discloses receive updated transport protocol parameters for the on-going data flow (CN 506 may detect and authorize data sessions with respect to the application or service to which the data session corresponds. For example, the detection of a data session may be performed by analyzing a packet (e.g., by DPI), or by virtue of an application function (AF) 522 that may request from the CN 506 the transport of a certain type of data flow with a specific QoS. Once the data session is detected and authorized, QoS information resulting from the detection may be distributed to the AN 504; [0124]); and
update the on-going data flow based on the received updated transport protocol parameters (The AN 504 may identify applications or services using configured IP tuple mapping via info/policies. These applications or services may then be dynamically delivered to the AN 504 on a per-UE/per-subscriber basis, in order to enable roaming; [0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 10-11, 19, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Xie et al. (US 20170265063).


In an analogous art, Xie discloses the control plane including a network exposure interface function including interfaces for exchanging information with an external application server (AS) (By adopting the capability exposure network architecture of the related technology shown in FIG. 1, a mobile network externally exposes mobile network information and exposes a mobile network capability in a unified manner through a service exposure platform, and an exposure object includes a third-party application; [0061]), 
determining, by the network exposure interface function, network capability information upon being notified of the change in the network condition (CEP analyzes that capability information is required to be acquired from a mobile network from the called API, sends an application which is adapted to the API to a CSE, and indicates the network capability information required to be acquired. CSE determines to acquire the corresponding network capability information from a target entity of the mobile network, and initiates a capability information acquisition process to the corresponding entity on a mobile/wireless network side. CSE assembles or orchestrates the obtained capability information to form an adaptation result of API calling according to a requirement of the API; [0064-0066]); and 
sending, by the network exposure interface function, the network capability information based on the received change notification to the application server (CSE returns the adaptation result of the API to the APP through the CEP; [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin in order to provide network capability exposure to external entities which ensures a user to smoothly use services, thereby improving quality of user experiences (Xie; [0006]).

Regarding claim 4, the combination of Faccin and Xie, particularly Xie discloses upon receiving the network capability information (CSE returns the adaptation result of the API to the APP through the CEP; [0067]), 
the AS selecting a transport protocol and protocol parameters for the on-going data flow of at least one network service based on the received network capability information (the third-party application may request for service of QoS parameter updating, charging policy regulation (such as a service paid by a third party for a user), user preference information acquisition and the like through the CEP; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin in order to provide network capability exposure to external entities which ensures (Xie; [0006]).

Regarding claim 5, the combination of Faccin and Xie, particularly Xie discloses wherein the network capability information comprises at least one of: an assigned quality of service (QoS) parameter associated with a data flow between the application server is located and a user equipment (UE); a UE mobility context of the UE; and a QoS label for a data flow of the network service; and wherein: the QoS label comprises a priority level label attachable to packets of data flows between the application server and the UE (CEP generates an updated Quality of Service (QoS) parameter or user priority parameter according to a user QoS parameter or priority parameter obtained from a service server and allowed by a service; [0028]); and
the network exposure interface function further exposes, for the on-going data flow, at least one of: a mean data rate; a minimum data rate; a maximum data rate; an effective data rate; a packet delay limit; and a packet loss rate (CEP sends the user capability updating request to the CSE, the generated user capability updating parameter being carried therein. The user capability updating parameter includes a corresponding parameter such as a bandwidth, a delay, charging and a time length; [0111]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin in order to provide network capability exposure to external entities which ensures (Xie; [0006]).

Regarding claim 11, the combination of Faccin and Xie, particularly Xie discloses the control plane including the network exposure interface function (CEP sends an application which is adapted to the API to a CSE. CSE determines to acquire the corresponding network capability information from a target entity of the mobile network; [0064-0066]) and 
a policy control function (PCF) (PCRF may be configured to update a Policy Control and Charging (PCC) policy and user priority of the user according to the user capability updating parameter; [0012]), 
the method further comprising: 
sending, by the AS to the control plane via the network exposure interface function, the selected transport protocol and protocol parameter (capability exposure network architecture of the related technology only exposes the network capability to a third-party application, and the third-party application may request for service of QoS parameter updating, charging policy regulation (such as a service paid by a third party for a user), user preference information acquisition and the like through the CEP; [0068]); 
determining, by the control plane, how to handle the data flow based on the selected transport protocol and protocol parameters (CSE schedules the network resource to meet the network capability requirement of the user according to the user capability updating parameter. The CSE matches the user capability updating parameter (which is also called as a user capability updating parameter) according to the current network resource, and if the current network resource meets the capability updating requirement of the user, initiates a user policy updating request to a PCRF, parameter information of the service requested to be updated being carried in the request, such as information of the QoS parameter; [0112]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin in order to provide network capability exposure to external entities which ensures a user to smoothly use services, thereby improving quality of user experiences (Xie; [0006]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 11.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kunz et al. (US 20190141081), “Method Of Enabling Slice Security Separation.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413